Citation Nr: 0606162	
Decision Date: 03/03/06    Archive Date: 03/14/06

DOCKET NO.  04-38 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for residuals of 
tonsillitis.

2.  Entitlement to an effective date prior to March 25, 2003 
for the award of service-connected compensation benefits.


REPRESENTATION

Appellant represented by:	North Dakota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1948 to 
August 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from October and December 2003 decisions by the RO.


FINDINGS OF FACT

1.  No medical evidence shows that the veteran has a current 
diagnosed disability, or persistent or recurrent symptoms of 
disability, that may be associated with tonsillitis in 
service.

2.  The veteran was discharged from active military service 
in August 1952; VA first received his claim for service-
connected compensation benefits on March 25, 2003.


CONCLUSIONS OF LAW

1.  The veteran is not shown to have a current disability 
resulting from tonsillitis in service.  38 U.S.C.A. §§ 1110, 
1131, 5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.303 (2005).

2.  An effective date prior to March 25, 2003, for the award 
of service-connected compensation benefits, is not warranted.  
38 U.S.C.A. §§ 5103A, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to establish service connection for 
residuals of tonsillitis.  He says that he was treated for 
tonsillitis in service, and believes that he continues to 
suffer the effects of that condition.

The veteran also seeks to establish an effective date earlier 
than March 25, 2003 for the award of service-connected 
compensation benefits.  He says that he first completed an 
application for VA compensation benefits in May 2001.  He 
says that he left the application with a county veterans 
service officer, that the application was lost or misplaced, 
and that he then completed a new application (one that was 
received by VA in 2003).  He would like the effective date of 
his award to be moved back to May 2001, when he completed the 
first application for benefits.

I.  Preliminary Considerations

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2005)).  The VCAA imposes obligations on VA in terms of its 
duty to notify and assist claimants.

A.  The Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is ordinarily required to notify 
the claimant and his representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).

However, VCAA notice is not required with respect to every 
issue raised by a claimant.  If, for example, a veteran files 
a claim for service connection for a disability, he is 
provided with VCAA notice as to that claim, the claim is 
granted, and he files an appeal with respect to the effective 
date of the award, VA is not required to provide a new VCAA 
notice with respect to the matter of his entitlement to an 
earlier effective date.  Instead, he is entitled to a 
statement of the case.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25,180 (May 5, 2004); 38 C.F.R. § 19.29 (2005).

Here, the veteran's claim for an earlier effective date for 
service-connected compensation benefits falls squarely within 
this fact pattern.  Thus, no formal VCAA notice was required 
with respect to that particular issue.

As for the veteran's claim for service connection for 
residuals of tonsillitis, the Board finds that VA satisfied 
its duty to notify by means of an April 2003 letter to the 
veteran.  The letter informed the veteran of the evidence 
required to substantiate his claim (the list of enclosures, 
located near the end of the letter, indicates that he was 
provided with notice of "What Evidence Must Show"), and of 
his and VA's respective duties for obtaining evidence.  The 
letter and attachments (including an attached VA Form 21-
4138) also informed him, in effect, that he could submit any 
information he had available that might support his claim.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C.A. § 5103(a), must 
ordinarily be provided to a claimant before the RO issues an 
unfavorable decision on a claim for VA benefits.  Here, the 
April 2003 notice was, in fact, sent before the RO issued its 
unfavorable decision on the appellant's tonsillitis claim in 
December 2003.  Accordingly, there is no issue in this case 
with respect to the timing of the notice.



B.  The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2005).  This "duty to assist" contemplates that VA will 
help a claimant obtain records relevant to his claim, whether 
or not the records are in Federal custody, and that VA will 
provide a medical examination and/or opinion when necessary 
to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2005).  Under applicable law, 
a medical examination and/or opinion is deemed "necessary" 
if the information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but (1) contains competent lay or medical evidence of a 
current diagnosed disability or persistent or recurrent 
symptoms of disability; (2) establishes that the veteran 
suffered an event, injury, or disease in service, or has a 
disease or symptoms of a disease listed in 38 C.F.R. 
§§ 3.309, 3.313, 3.316, and 3.317 manifesting during an 
applicable presumptive period, provided the claimant has the 
required service or triggering event to qualify for that 
presumption; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, 
injury, or disease in service or with another service-
connected disability.  38 C.F.R. § 3.159(c)(4) (2005).

In the present case, the Board finds that the duty to assist 
has been fulfilled.  The Board acknowledges that-with the 
exception of the report of his service separation 
examination, dated in August 1952-VA has been unable to 
locate the veteran's service medical records.  The Board also 
acknowledges that VA has not afforded the veteran an 
examination and/or obtained a medical opinion relative to his 
tonsillitis claim.  In this case, however, as discussed 
below, the record is devoid of any competent medical evidence 
to show that the veteran has a current diagnosed disability, 
or persistent or recurrent symptoms of disability, that "may 
be associated" with tonsillitis in service.  Under those 
circumstances, as outlined above, no examination in 
necessary.  Further, because there is no evidence of a 
current disability, or of a possible relationship of such 
disability to service-and because his separation examination 
is completely negative for any evidence of chronic residuals 
of tonsillitis-there is no reasonable possibility that the 
procurement of additional service medical records would aid 
in substantiating his claim.  See 38 C.F.R. § 3.159(d) 
(2005).  Accordingly, and because all of the evidence 
necessary to adjudicate the claim for an earlier effective 
date is also of record, the Board finds that no further 
development action is necessary.

II.  The Merits of the Veteran's Claims

A.  Residuals of Tonsillitis

Under applicable law, service connection is warranted where 
the evidence of record establishes that a particular injury 
or disease resulting in disability was incurred in the line 
of duty in the active military service or, if pre-existing 
such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(a) (2005).  Generally, in 
order to prove service connection, there must be (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances lay testimony, of in-service incurrence 
or aggravation of an injury or disease, and (3) medical 
evidence of a nexus, or link, between the current disability 
and the in-service disease or injury.  See, e.g., Pond v. 
West, 12 Vet. App. 341, 346 (1999).

Following a review of the record in this case, and the 
applicable law and regulations, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for residuals of tonsillitis.  The 
record is completely devoid of any competent medical evidence 
to show that the veteran has a current diagnosed disability, 
or persistent or recurrent symptoms of disability, that "may 
be associated" with in-service tonsillitis.  Indeed, as 
noted previously, his service separation examination, dated 
in August 1952, is completely negative for any evidence of 
chronic residuals of tonsillitis.  Although the veteran 
believes that he suffers from a current disability, and that 
there is a relationship between that disability and 
tonsillitis in service, there is nothing in the record to 
show that he has the medical training necessary to offer 
competent opinions on matters of medical diagnosis or 
etiology.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992) (a lay person is not competent to offer 
opinions that require medical knowledge).  Consequently, even 
assuming (for purposes of argument) that he had tonsillitis 
in service, his claim cannot be granted.  Simply put, there 
is no sound basis on the current record for concluding that 
he suffers from a present disability that can be attributed 
to tonsillitis occurring more than 50 years ago.  The claim 
for service connection must be denied.

B.  Earlier Effective Date

The general rule with regard to the effective date to be 
assigned for an award based on an original claim for VA 
benefits is that the effective date "shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor."  
38 U.S.C.A. § 5110(a) (West 2002).  See 38 C.F.R. § 3.400 
(2005) (to the same effect).  An exception to that rule 
applies if an application for benefits is received within one 
year from the date of the veteran's discharge or release from 
active service, and an award is made on the basis of that 
application.  In that situation, the effective date of the 
award is made retroactive to "the day following the date of 
discharge or release . . . ."  38 U.S.C.A. § 5110(b)(1) 
(West 2002).  See 38 C.F.R. § 3.400(b)(2) (2005) (to the same 
effect); Wright v. Gober, 10 Vet. App. 343, 347 (1997) 
(holding that § 5110(b)(1) "applies only to those awards of 
disability compensation actually based on a claim filed 
within one year after the veteran's separation").

In the present case, the Board finds that the preponderance 
of the evidence is against the veteran's claim for an 
effective date prior to March 25, 2003 for the award of 
service-connected compensation benefits.  The record shows 
that the veteran was discharged from active military service 
in August 1952, and that VA first received his claim for 
service-connected compensation benefits on March 25, 2003; 
more than a year later.  Therefore, under the governing law, 
outlined above, the effective date of his award can be no 
earlier than March 25, 2003; the date of receipt of his 
application.

The Board has considered the veteran's contention that his 
award should be made effective from May 2001, when he first 
completed an application for VA compensation benefits and 
left it with a county veterans service officer for filing.  
In this regard, the Board notes only that the county office 
to which the veteran refers is an office of the State of 
North Dakota, and is not part of the United States Department 
of Veterans Affairs (VA).  The submission of an application 
to that office does not constitute the "filing" of a claim 
with VA.  Accordingly, and because the evidence of record 
clearly shows that VA first received his claim for service-
connected compensation benefits on March 25, 2003, there is 
no basis for the assignment of an earlier effective date.  
The claim must be denied.


ORDER

Service connection for residuals of tonsillitis is denied.

An effective date prior to March 25, 2003, for the award of 
service-connected compensation benefits, is also denied.



____________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


